**For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Richard Jacobson, Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Net Income of $2.6 Million or $0.16 Per Share for the Third Quarter of 2013 Renton, Washington – October 24, 2013 – First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reportednet income for the quarter ended September 30, 2013 of $2.6 million or $0.16 per diluted share, compared to net income of $16.4 million, or $0.95 per diluted share for the quarter ended June 30, 2013 and a net loss of $791,000, or $0.04 per diluted share for the comparable quarter in 2012. For the nine months ended September 30, 2013, net income was $20.5 million or $1.21 per diluted share, compared to $1.2 million or $0.07 per diluted share for the comparable period in 2012. As reported previously, during the quarter ended June 30, 2013, the Company reversed most of the valuation allowance on its deferred tax asset (“DTA”) reflecting its return to profitability and its expectations of sustainable profitability for future periods.The reversal of the DTA valuation allowance, combined with the Company’s pre-tax income of $2.6 million, resulted in a net tax benefit of $13.8 million.During the quarter ended September 30, 2013, the Company reversed an additional $135,000 of its DTA valuation allowance and expects to reverse the small remainder of its DTA valuation allowance in the final quarter of 2013. “During the quarter, we continued to see improvement in our credit quality metrics, with nonperforming assets declining to $22.0 million at September 30, 2013 from $28.8 million at June 30, 2013 and $42.8 million at September 30, 2012. We are pleased to report continued success disposing of our other real estate owned (“OREO”), which decreased to $12.6 million at September 30, 2013 compared to $19.2 million at September 30, 2012, a 34.4% decline over the past 12 months.” stated Joseph W. Kiley III, President and Chief Executive Officer. Highlights for the quarter ended September 30, 2013 included: 1 · Loan originations for the quarter were $36.7 million, compared to $54.2 million and $30.6 million for the quarters ended June 30, 2013 and September 30, 2012, respectively; · Nonperforming assets at September 30, 2013 decreased $6.8 million, or 23.4% to $22.0 million from $28.8 million at June 30, 2013 and decreased $20.8 million, or 48.5% from $42.8 million at September 30, 2012; · Net OREO related expenses increased $279,000 to a net loss of $123,000 for the quarter, compared to a net gain of $156,000 for the quarter ended June 30, 2013 and a net loss of $1.6 million for thecomparable quarter of 2012; · Sales of OREO generated net gains on sales of $35,000 for the quarter, compared to net gains of $383,000 and $78,000 for the quarters ended June 30, 2013 and September 30, 2012, respectively; · The Company’s book value per share increased to $11.05 at September 30, 2013, from $10.88 at June 30, 2013 and $9.84 at September 30, 2012; · Under the stock repurchase plan (“Plan”) approved by the Board of Directors in August 2013, the Company was authorized to purchase 848,271 shares of its common stock, of which 276,620 shares were purchased at an average price per share of $10.70 during the quarter.Earlier in the year, the Companyrepurchased 1,879,747 shares at an average price of $10.06 per share under the Plan approved in May 2013. · The Bank’s Tier 1 and total risk-based capital ratios at September 30, 2013 were 18.51% and 28.14%, respectively. There was no provision for loan losses recorded in the third quarter based on management’s evaluation of the adequacy of the allowance for loan and lease losses (“ALLL”). This compares to $100,000 for the prior quarter and a $700,000 provision for the comparable quarter one year ago. The following items were considered in evaluating the loan loss provision for the quarter ended September 30, 2013: · Delinquent loans (loans over 30 days past due) were $5.5 million at September 30, 2013, decreasing $2.6 million and $19.1 million from June 30, 2013 and September 30, 2012, respectively; 2 · Nonperforming loans were $9.4 million at September 30, 2013 decreasing $5.1 million and $14.1 million from June 30, 2013 andSeptember 30, 2012, respectively; · Nonperforming loans as a percent of total loans was 1.4% at September 30, 2013, compared to 2.2% at June 30, 2013 and 3.5% at September 30, 2012, continuing the trend of improvement within the loan portfolio. The ALLL represented 130.1% of nonperforming loans and 1.8% of total loans at September 30, 2013, compared to 84.6% and 1.8%, respectively, at June 30, 2013. The following table presents a breakdown of our nonperforming assets: Three Month One Year September 30, June 30, September 30, Increase/ Increase/ (Decrease) (Decrease) (in thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily (6
